Notice of Pre-AIA  or AIA  Status
Response to Arguments

12.	(Continued)
	The request for reconsideration has been considered but does not place the application in condition for allowance.
	Applicant argues that the finality of the previous Office Action was premature, as Claim 1 was amended to incorporate the features of Claim 2, and Claim 3, which was originally dependent on Claim 2 was amended to be dependent on Claim 1 and thus the new grounds of rejection were not necessitated by Applicant’s claim amendments (Applicant’s Arguments, Page 2).   Application additionally argues that the present invention is different than that of the prior art as it is “different in problem-solving method” (Pages 2-3) and different in terms of constitution, as the prior art is mutually-bonded steel alloy layers as opposed to the instant invention, where an inner layer and hard layer formed on the inner layer comprise the steel sheet.  
In regards to Applicant’s arguments, Examiner notes that regarding Applicant’s argument that the finality of the previous Office Action was premature, Examiner notes that Applicant’s amendments filed on 06/14/2021 incorporate the limitations of Claim 2 into Claim 1 and change the dependency of Claim 3 to Claim 1, but also introduce the new language of “a hard layer formed on at least one surface of the inner layer”, as opposed to the previous limitation of “a hard layer on a surface of the inner layer”.  The scope and limitations is thus changed and necessitate new prior art because the hard layer is formed on the surface of the inner layer as opposed to just being on one surface of the inner layer.  Additionally, Applicant’s arguments that the problem-solving method is different as well as constitution and method of production (Pages 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784